Citation Nr: 1302202	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue immune dysfunction syndrome, also claimed as Gulf War Illness.

2.  Entitlement to service connection for fibromyalgia, also claimed as Gulf War Illness, to include the claim of entitlement to service connection for disability manifested by muscle and joint pain and/or wasting.

3.  Entitlement to service connection for cytomegalovirus and Epstein-Barr virus.

4.  Entitlement to service connection for hypothyroidism, to include as secondary to chronic fatigue immune dysfunction syndrome.

5.  Entitlement to service connection for a respiratory disability, to include Chlamydia pneumonia, to include as secondary to chronic fatigue immune dysfunction syndrome.

6.  Entitlement to service connection for mycoplasma, to include as secondary to chronic fatigue immune dysfunction syndrome.

7.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by menstrual disorders/vaginitis, to include as secondary to Gulf War Illness.

8.  Entitlement to service connection a chronic headache pathology (as a primary diagnosis), to include migraine headaches, to include as secondary to Gulf War Illness.

9.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by pituitary dysfunction, to include as secondary to Gulf War Illness.

10.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by deficiencies or imbalances in growth hormone, progesterone, estrogen, DHEA, testosterone, and pregnenolone, to include as secondary to Gulf War Illness.

11.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by low natural killer cell function, elevated RNA-S-L, to include as secondary to Gulf War Illness.

12.  Entitlement to service connection for disability or disabilities (other than Gulf War Illness) manifested by hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and abnormal weight loss, to include as secondary to Gulf War Illness.

13.  Entitlement to service connection for a cardiovascular disability, to include Long QT Syndrome, and to include as secondary to Gulf War Illness.

14.  Entitlement to service connection for disability (other than Gulf War Illness) manifested by neuropsychological symptoms (also described as dysthymia with anxiety and physical symptoms), to include diagnosed somatoform disorder.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

16.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


WITNESSES AT HEARING ON APPEAL

Appellant and Kenneth M. Kippels, M.D.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had periods of active duty service from April 1989 to September 1989 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2009, when it was remanded for additional development of the evidence.  Following the December 2009 remand, this case returned to the Board and the Board obtained a VHA medical opinion in August 2011 to address medical questions at issue.  The case was again remanded by the Board for additional development in March 2012.

A personal RO hearing was held in June 2007 and a Board videoconference hearing was held in October 2009.

Given the Board hearing testimony in which the Veteran clarified the disabilities involved in this appeal, the Board's December 2009 remand re-characterized the issues on appeal as set forth on the front page of that decision.  In light of the additional development and clarification of contentions since that time, and further consideration of the complexities of this case, the Board again somewhat reorganized and recharacterized the appeals as discussed in the March 2012 Board remand.  Since that time, the Veteran has continued to object to the characterization of the issues on appeal.

As discussed in the Board's March 2012 remand, the Board has grouped various aspects of the claim in an attempt to facilitate the clearest direction of the necessary additional development and to facilitate more clear organization of the adjudication of the appeal.  The Board has preserved each aspect of each issue in appellate status.

The Veteran has expressed objection to VA determinations referencing irritable bowel syndrome, and continues to express this objection as recently as in her September 2012 written correspondence.  The Veteran has expressed objection to any suggestion that she has ever had irritable bowel syndrome, and repeated this objection in September 2012.  In March 2012, the Board granted an increased disability rating for the Veteran's service-connected irritable bowel syndrome; that issue is no longer in appellate status before the Board.  At this time, the Board emphasizes that the award of benefits for irritable bowel syndrome does not prejudice the Veteran with regard to any issue remaining on appeal in this case, and any manner of pathology on appeal found to warrant service-connected can still result in a grant of service connection, including any pathology manifesting in the symptoms the Veteran asserts have been erroneously misattributed to irritable bowel syndrome.  The Board emphasizes that none of the Veteran's theories of entitlement to service connection in this appeal have been in any manner precluded by the prior grant of disability benefits for irritable bowel syndrome.

The Board notes that the Veteran and a private physician supporting her claims have objected to various details of syntax and inclusion of certain terms in the listing of the issues on the title page of this decision.  The Veteran and her physician have objected to references to "Gulf War Syndrome" in association with her contentions, emphasizing that "Gulf War Illness" is the appropriate term encompassing the physiological pathologies pertinent to her claims.  To accommodate the Veteran's clarification of her contention in this regard, the Board has accordingly revised such references to identify "Gulf War Illness."

With regard to some of the numerous other concerns and objections raised by the Veteran and her private physician, the Board also emphasizes that the listing of various issues raised in this appeal does not in any manner preclude consideration of the Veteran's contention that all the manifestations of concern are products of a common service-connected pathology.  The Board emphasizes that references to medical terms following the phrase "to include" in an issue listing does not limit or restrict the scope of any issue.  The evidence and contentions associated with this appeal raise a complex variety of controversial assertions and issues; the Board's listing of the numerous issues and medical terms identified in this case is expansive and inclusive, not exclusionary.  Service connection is being considered and may be granted for any manner of disability within the scope of this appeal, to include all of the Veteran's contended disabilities, manifestations, and theories of entitlement raised by the record in connection with this appeal.  The Board has considered the objections articulated by the Veteran and her private physician, including most recently in written statements dated in September 2012 and May 2012; the articulated objections identify no prejudice to the Veteran from the characterization of the issues on appeal, and the Board finds none.

Among the numerous objections expressed by the Veteran, the September 2012 written presentation appears to assert that it is inappropriate for the Board to characterize the issues on appeal or to use the term "secondary to" in describing the issues raised by the record.  The Veteran asserts that "... diagnoses signed by a licensed physician cannot be changed under any circumstances.  Also, the medical terms 'secondary to' always require a licensed physician's signature, not an Administrative or Judicial decision or option [sic] at all."  The Board again seeks to emphasize to the Veteran that the listing of the issues in this case attempts to broadly describe the full scope of matters within the realm of appellate consideration raised by the record; none of the Veteran's contentions associated with this appeal has been precluded from consideration by inclusion of any terminology or medical term in the Board's characterization of the issues on appeal.  The Veteran should also be aware that the use of the term "secondary to" in characterizing the issues indicate inclusion of consideration of service connection on a secondary basis as a legal theory; none of the use of medical terminology in the listing of the issues constitutes any manner of determination of diagnosis or medical conclusions.  Again, the Board has considered the objections articulated by the Veteran and her private physician, including most recently in written statements dated in September 2012 and May 2012; the articulated objections identify no prejudice to the Veteran from the characterization of the issues on appeal, and the Board finds none.

The Board notes that the Veteran has repeatedly contended, including in her September 2012 written correspondence, that many of the issues listed on appeal should not be considered as part of the appeal she actually desires to advance.  The Board finds that the issues listed in this appeal correspond to the matters perfected on appeal in this case.  The Veteran's statements to the contrary do not appear to present an unequivocal withdrawal of any identifiable specific issue, and so the Board shall not remove any issue from appellate status.  The Veteran should be aware that she may withdraw any issue from the appeal, if she desires, by submitting a written statement unequivocally expressing the desire to withdraw clearly identified specific issues.

One of the Veteran's objections to the characterization of issues in this case discussed in her September 2012 correspondence emphasizes that she seeks to establish that she suffers from "Chronic Fatigue Syndrome" and "Long QT Syndrome."  Chronic Fatigue Syndrome is already expressly contemplated among the issues listed on the title page of this decision.  Long QT Syndrome, described by the Veteran as "a fatal heart disease," is contemplated within the scope of the issue of entitlement to service connection for a cardiovascular disability; for the sake of increased clarity, the Board has recharacterized the title page listing of that issue to expressly include the claimed Long QT Syndrome.

Additionally, the Veteran and her private physician have recently requested (including in the Veteran's April 2012 written statements) that the Board "order" the sending of the Veteran's claims file for delivery to a specifically identified medical specialist of the Veteran's choosing to provide medical opinions in this case.  The Veteran's statements suggest that she may believe that the function of the Board's Outside Medical Opinions office is to obtain an opinion from the specialist of her selection.  In this regard, the Veteran appears to possibly misunderstand the function of the Board and its components.  The Board seeks to clarify, in pertinent part, that the Veteran is free to obtain and submit any number of medical opinions from any experts she desires; she is also entitled to request a copy of the contents of her claims file and to arrange for the medical experts of her choice to review the evidence and to provide her with a medical opinion.  The Board itself cannot arrange for the private medical expert of the Veteran's choice to review the evidence and provide a medical opinion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the issues remaining on appeal in March 2012 for significant additional development.  As discussed in the March 2012 remand, this case involves substantially complex medical issues and contentions; the Board directed that the Veteran be afforded medical examinations performed by appropriate specialists to address numerous medical questions and contentions presented in this case.   The Board emphasized: "If the Veteran declines to report for any of the VA examinations, the claims-file should nevertheless be forwarded to the appropriate examiner(s) for review, and a report addressing the questions below should nevertheless be completed on the basis of the available evidence and information."

The Veteran expressed unwillingness to report for at least some of the VA examinations, and some correspondence (such as her April 2012 written correspondence) suggests that she may be unwilling to report for any further VA examinations.  No medical opinions have been developed since the Board's March 2012 remand of this case.  However, the Board's March 2012 remand determined that properly informed appellate review cannot proceed without the requested medical opinions addressing the complex medical issues and contentions in this case.  The Board instructed that even should the Veteran decline to report for VA examinations, the requested medical opinions should be nevertheless be provided by the appropriate examiners (based upon review of the Veteran's contentions, evidence, and available information in the claims-file).  The Board's directive in this regard has not been completed, and the case must be remanded for completion of the requested development.

Additionally, the issues of entitlement to TDIU and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate are inextricably intertwined with various pending issues at this time.  Thus, appellate review of the issues of entitlement to TDIU and SMC must be deferred until the resolution of the various intertwined matters.

VA is under a statutory duty to assist the Veteran with the development of evidence in connection with her claim.  38 U.S.C.A. § 5107.  This duty includes adequate VA medical examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  However, VA's duty to assist a claimant is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The present appeal involves medical questions which must be addressed by medical personnel.  The Veteran declined to report for VA examinations ordered by the Board's prior remands, and no manner of review of the claims-file and etiology opinion was further pursued at those times.  Under these circumstances in this complex claim, the Board believes that medical opinions are necessary.  If the Veteran declines to report for the new VA examinations, etiology opinions must nevertheless be solicited from the examiners on the basis of the evidence currently of record without the benefit of examining the Veteran to potentially detect, confirm, and explain information pertinent to her contentions in this case.

The Board acknowledges statements from the Veteran and her private physician, including the Veteran's April 2012 letter and the physician's May 2012 letter, essentially asserting that all medical testing and expertise available to VA are irrelevant and inapplicable to her case and that only the particular practitioners of the Veteran's preference are appropriate sources of medical opinion in this case.  The Board has directed development of the medical evidence from competent medical specialists to address the medical questions raised by the contentions and the evidence in this case.  The Veteran is free to submit any private medical opinions from medical professionals of her preference, and the Veteran may decline to participate in VA examinations seeking to develop medical evidence in this case.  However, the Veteran and her private physician have not persuasively established that the areas of medicine practiced by VA doctors or "mainstream medicine" are inappropriate resources for development of medical evidence to assist in the consideration of the complex medical issues in this appeal.  Consideration of the applicable diagnostic standards and principles accepted in the professional medical community is relevant to each medical question at issue in this case.  The Board has previously directed that VA medical opinions addressing this case should be developed regardless of whether the Veteran reports for examination, and the Board remands this case at this time for the purpose of ensuring compliance with the prior remand directives.

The Board acknowledges that the Veteran and her private physician have objected to a November 2007 VA examination report of record which contained statements later revised by a July 2008 document providing "correction of errors."  The Veteran and her private physician assert that although some of the corrections they sought were made, other corrections they sought were not made.  The Board acknowledges that there has been some confusion in the adjudicative consideration of the November 2007 VA examination report, as the report itself is documented in parts of the claims-file in its original un-revised form; the July 2008 corrections are on a separate sheet providing instructions for revision but no final complete revised report.  In recognition of the Veteran's concerns that the corrections/revisions may be overlooked during a review of the claims-file, the Board will direct attention to the discrepancy between the original and the revised versions of the November 2007 VA examination report in the remand directives below.

The Board additionally notes that the Veteran has made statements, including in her September 2012 written statement, suggesting that she seeks to "relinquish my legal battles to an attorney guardian" but believes that she may not do so until after the Board issues a final decision on the merits of her claims.  This statement suggests that she may not be aware of the availability of accredited representation, including attorney representation, to assist her with her claim before the Board at this time.  The Veteran currently has no accredited representative in this matter before the Board.  The Veteran should be advised of her available options for representation in her appeal and afforded the opportunity to appoint an accredited attorney, service organization, or claims agent to represent her if she so desires.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   The Veteran should be advised of her available options for representation in her appeal and afforded the opportunity to appoint an accredited attorney, service organization, or claims agent to represent her if she so desires.

2.  With respect to the service connection issues on appeal, the Veteran should be afforded another opportunity to report for appropriate VA examinations.  (The examination addressing the Veteran's claim of entitlement to service connection for a cardiovascular disability should be conducted by a cardiologist.)  The claims file must be made available to each examiner for review.  (Review of the claims-file should be informed by awareness that the November 2007 VA examination report by Dr. Horne was later revised, as set out in a July 2008 list of "corrections of errors" separately documented in the claims-file.)

If the Veteran declines to report for any of the VA examinations, the claims-file should nevertheless be forwarded to the appropriate examiner(s) for review, and a report addressing the questions below should nevertheless be completed on the basis of the available evidence and information.

After reviewing the claims file and examining the Veteran (if possible), the appropriate examiner(s) should respond to the following (as appropriate, so that each question is answered by at least one appropriate examiner):

a)  Does the Veteran carry a current valid medical diagnosis of chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence and cited medical research from Dr. Kippels' October 2011 presentation asserting that the Veteran meets the criteria for such a diagnosis under the applicable diagnostic standards and principles accepted in the professional medical community.

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any chronic fatigue syndrome or chronic fatigue immune dysfunction syndrome had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence presented by Dr. Kippels (including as most recently expanded in a new October 2011 written statement) explaining that emerging medical research reveals that Gulf War vaccinations received by the Veteran are causally linked to Gulf War Illness pathologies such as chronic fatigue immune dysfunction syndrome.  Please also discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness symptoms documented in service records around the time of service.

c)  Does the Veteran carry a current valid medical diagnosis of fibromyalgia?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence and cited medical research from Dr. Kippels' October 2011 presentation asserting that the Veteran meets the criteria for such a diagnosis under the applicable diagnostic standards and principles accepted in the professional medical community.

d)  Is it at least as likely as not (a 50% or higher degree of probability) that any fibromyalgia had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence presented by Dr. Kippels (especially including as recently expanded in the October 2011 written statement and May 2012 written statement) explaining that emerging medical research reveals that Gulf War vaccinations received by the Veteran are linked to causing Gulf War Illness pathologies such as fibromyalgia.  Please also discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness and broad pain without trauma or swelling documented in service records around the time of service.

e)  Does the Veteran carry a current valid medical diagnosis of cytomegalovirus or Epstein-Barr virus?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels asserting that certain high 'titers' indicated in immunoglobulin testing support a diagnosis of active cytomegalovirus and Epstein-Barr virus infection in this Veteran.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

f)  Is it at least as likely as not (a 50% or higher degree of probability) that any cytomegalovirus or Epstein-Barr virus had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness and a period of relatively frequent cold/flu-like episodes indicated in service records around the time of service.

g)  Does the Veteran carry a current valid medical diagnosis of any chronic cardiovascular disease?  In answering this question, the examining cardiologist should please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels discussing intracellular virus activity and asserting that certain of the Veteran's laboratory testing data show chronic infection causing grave and deteriorating heart disease or dysfunction.  Please also discuss Dr. Kippels' assertion that the Veteran is suffering from a 'hypercoagulation state' and associated cardiovascular impairment from 'soluble fibrin monomer (SFM).'  Finally, please be sure to discuss the findings of the September 2004 private cardiologist's report and the associated EKG report.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

h)  Is it at least as likely as not (a 50% or higher degree of probability) that any chronic cardiovascular disease had onset during active duty military service or is otherwise etiologically related to service.  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness indicated in service records around the time of service.

i)  Does the Veteran carry a current valid medical diagnosis of hypothyroidism, respiratory disease (including Chlamydia pneumonia), mycoplasma, or any chronic headache pathology?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels (including any pertinent aspects of laboratory reports) and from Dr. Garza suggesting pertinent diagnoses in these regards.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

j)  Is it at least as likely as not (a 50% or higher degree of probability) that any hypothyroidism, respiratory disease (including Chlamydia pneumonia), mycoplasma, or any chronic headache pathology had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including fatigue/weakness and respiratory symptoms indicated in service records and records from around the time of service.

k)  Does the Veteran carry a current valid medical diagnosis of any disability or disabilities manifested by: menstrual disorders/vaginitis, pituitary dysfunction, deficiencies or imbalances of various hormones, low natural killer cell function, elevated RNA-S-L, hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and/or abnormal weight loss?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  In particular, please directly discuss the evidence from Dr. Kippels (including any pertinent aspects of laboratory reports) and from Dr. Garza suggesting pertinent diagnoses in these regards.  Any laboratory testing necessary to determine whether a current diagnosis is warranted should be accomplished, if possible.

l)  Is it at least as likely as not (a 50% or higher degree of probability) that any disability manifested by: menstrual disorders/vaginitis, pituitary dysfunction, deficiencies or imbalances of various hormones, low natural killer cell function, elevated RNA-S-L, hypercoagulation state, systemic fungus, hypoglycemia, elevated angiotensin II, skin symptoms, neurologic symptoms, sleep disturbances, and/or abnormal weight loss, had onset during active duty military service or is otherwise etiologically related to service?  In answering this question, please discuss all of the pertinent evidence in the claims-file.  Please discuss the significance of any potentially pertinent symptoms during or closely proximate to the Veteran's active duty military service, including those indicated in service records around the time of service.

For all examiners: A detailed rationale should be provided for all opinions expressed.

3.  For the purpose of avoiding further remand, the RO/AMC should review all examination reports to ensure the adequacy of the examination and clear medical opinions and return any opinions for appropriate clarification(s) as needed.

4.  After completion of the above, the RO/AMC should review the expanded record and determine if the issues on appeal can be granted.  (If service connection is granted for any diagnosis associated with Gulf War Illness, such as chronic fatigue immune dysfunction disorder or fibromyalgia, the RO/AMC should be sure to adjudicate the other service connection issues with consideration of the Veteran's claims that many of those issues are secondary consequences of Gulf War Illness due to opportunistic infections and compromised bodily function.)  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

